Citation Nr: 1502257	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

 Entitlement to combined ratings for a left knee disability, in excess of 30 percent prior to June 23, 2011 and from November 1, 2011 through September 14, 2014, and in excess of 50 percent from September 15, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to January 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014, this matter was remanded for additional development.  

In November 2014 the Veteran submitted a statement expressing intent to withdraw all issues on appeal; in another statement later that month he asked VA to disregard his request for withdrawal (he explained that the request for withdrawal was tied to a request for advance of his case on the Board's docket, which he believed was, or would be denied)..  Generally, a withdrawal request made after the case is transferred to the Board (as here) is effective upon release.  See 38 C.F.R. § 20.204.  However, in the instant case, given the Veteran's explanation that his request for withdrawal of the appeal was in error (and because the appeal had not yet been dismissed pursuant to the withdrawal request), and affording the Veteran the benefit of the doubt in this matter, the Board finds that the issue pertaining to the ratings for the Veteran's left knee disabilities remains on appeal before the Board.  

[The April 2014 the decision also denied an appeal seeking to establish timeliness of a notice of disagreement (NOD) with a June 2004 rating decision which denied service connection for residuals of a right third finger injury.  Accordingly, that issue is no longer on appeal.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran seeks increases in the ratings assigned for his service-connected left knee disability (30 percent, combined, prior to June 23, 2011 and from November 1, 2011 through September 14, 2014, based on a formulation of 20 percent for traumatic arthritis/limitation of extension under Code 5261 and 10 percent for ligamentous laxity under Code 5257, and 50 percent, combined, from September 15, 2014, based on a formulation of 40 percent for traumatic arthritis/limitation of extension under Code 5261 and 10 percent for ligamentous laxity under Code 5257).  The disability was assigned a temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) from June 23, 2011 through October 31, 2011, and the rating for that period of time is not for consideration (moot).]

Pursuant to the Board's April 2014 remand, VA and private treatment records were secured for the record.  Received among private treatment records was an August 2014 letter from the United States Department of Labor (the Office of Workers' Compensation Programs in London, Kentucky) which informed the Veteran that his claim [for Workers Compensation] for a traumatic injury (contusion of left knee, right hamstring strain, and lumbar strain) received on June 2, 2014 had been accepted.  As the intercurrent injury involves the left knee, records pertaining to the Workers' Compensation claim are pertinent evidence in the matter at hand, and must be secured.  

The Board's April 2014 remand instructed the AOJ to arrange for the Veteran to be examined by an orthopedic specialist to assess the severity of his service-connected left knee disability.  In September 2014, the Veteran was examined by a VA radiologist (not noted to be an orthopedic specialist0.  In response to the question of whether pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the Veteran's left knee joint was used repeatedly over a period of time, the September 2014 VA examiner opined that it was "not possible to determine without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  Additionally, the September 2014 VA examiner indicated that the Veteran had had a meniscus (semilunar cartilage) problem, with meniscal tear and frequent episodes of joint pain and joint effusion on the left; the examiner did not indicate whether this is a current problem, whether the semilunar cartilage condition involved dislocation, or whether such condition was characterized by episodes of "locking."  [Significant, as separate ratings may be assigned for separate knee disability symptoms, including [compensable] limitation of motion, instability, and dislocation of semilunar cartilage. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).]  A new VA examination (by a provider with the requisite expertise) is necessary to resolve the medical questions remaining.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the necessary release from the Veteran, the AOJ should obtain from the appropriate state Workers' Compensation agency complete copies of all records pertaining to the Veteran's claim for Workers' Compensation including any determination on the claim, and all medical records considered.  Any negative search result should be documented in the record and communicated to the Veteran.  

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to assess the severity of his service-connected left knee disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating knee disabilities (including 38 C.F.R. § 4.71a, Codes 5256-5263).  All indicated tests or studies, such as x-rays and range of motion studies, should be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's left knee disability, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).  The examiner must specifically opine whether any symptoms attributed to the Veteran's service-connected left knee disability could significantly limit functional ability during flare-ups (expressed in terms of additional loss of motion, if such a determination is feasible, or else with an explanation as to why such a determination is not feasible).  In addition, the examiner should note whether there is arthritis in the left knee; whether there is related subluxation or instability of the knee (and if so, the degree of such); and whether the left knee disability is characterized by dislocated semilunar cartilage (and if so, whether such is productive of frequent episodes of "locking," pain, and effusion into the joint).  Furthermore, the examiner should specifically comment on the impact of the Veteran's service-connected left knee disability on occupational and daily activity functioning; the Veteran should be asked to describe the impact as he perceives it, and the examiner should opine whether the nature and degree of alleged impairment are consistent with physical findings on examination.   

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should ensure that all development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

